Citation Nr: 0534478	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  03-02 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the extremities, claimed as a residual of herbicide 
exposure.


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Purnima Boominathan, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1966 to 
October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Waco, Texas.

In February 2003, the veteran requested a hearing at the RO, 
however, in May 2003, the scheduled hearing was cancelled at 
the veteran's request.


FINDING OF FACT

The veteran's peripheral neuropathy of the extremities is 
related to service. 


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, peripheral neuropathy 
of the extremities was incurred in service. 38 U.S.C.A. §§ 
1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for peripheral 
neuropathy of the extremities due to herbicide exposure in 
Vietnam.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

A veteran is presumed to have been exposed to Agent Orange if 
he served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  38 
U.S.C.A. § 1116(f) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313 (2005).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes (also known as type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancer (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2005).  With respect to 
acute or subacute peripheral neuropathy, the regulations 
require that the disability become manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2005).

However, in Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), 
the U.S. Court of Appeals for the Federal Circuit found that, 
under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, a claimant was not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question was not among statutorily-enumerated disorders 
which were presumed to be service related, the presumption 
not being the sole method for showing causation.  Hence, the 
claimant may establish service connection for peripheral 
neuropathy by presenting competent evidence suggesting that 
the disability was caused by inservice Agent Orange exposure.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert v 
Derwinski, 1 Vet. App. 49 (1990).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 3.102 
(2005).  When a veteran seeks benefits and the evidence is in 
relative equipoise, the veteran prevails.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the 
evidence must be against the claim for benefits to be denied.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Service personnel records disclose that the veteran served in 
Vietnam.  Therefore, it is presumed that he was exposed to 
herbicides. 

The veteran's service medical records, including the reports 
of entrance and separation examinations, did not contain a 
complaint, finding, or history of peripheral neuropathy.  

Current medical evidence shows that the veteran currently 
suffers from peripheral neuropathy of the extremities.  In 
July 2002, the VA examiner diagnosed peripheral neuropathy in 
a stocking/glove-type distribution.  In June 2004, the VA 
examiner diagnosed peripheral neuropathy.  Additionally, 
records of a private neurologist, covering the period from 
September 2001 to August 2003, disclose a diagnosis of 
peripheral neuropathy of the extremities following the 
neurologist's examination and an EMG/nerve conduction study.  

As peripheral neuropathy is currently shown, the remaining 
question is whether the peripheral neuropathy is related to 
service.  

On examination and in various statements, the veteran 
reported that he experienced hot and cold sensations in his 
feet during and since his service in Vietnam and that the 
symptoms have increased in severity.  The veteran is 
competent to describe the symptoms of an injury or illness 
during service that are within his personal knowledge, 
namely, that which he perceives through his senses, such as 
hot and cold sensations in his feet.  Not only is the veteran 
competent to prove that he exhibited such symptoms during 
service, his statements are credible.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  

There is also competent medical evidence of a nexus between 
the claimed in-service symptoms and current peripheral 
neuropathy.  During the veteran's June 2004 VA examination, 
the veteran told the examiner that he had been seeking 
treatment from physicians for his symptoms since the 1970s, 
however, he was not diagnosed with peripheral neuropathy 
until 2001.  Based on his examination, a review of the 
veteran's claims file, and the veteran's medical history, the 
examiner concluded that it was at least as likely as not that 
the veteran's peripheral neuropathy was caused by his 
exposure to Agent Orange in Vietnam.  The examiner noted that 
it was likely that the veteran previously had symptoms of 
peripheral neuropathy which were not diagnosed until 
recently.

Additionally, the 2004 VA examiner's opinion and diagnosis 
are supported by the veteran's private neurologist, who 
diagnosed the veteran with peripheral neuropathy and linked 
the peripheral neuropathy to the veteran's Agent Orange 
exposure in Vietnam.  Both the VA examiner and the private 
neurologist excluded all other causes of peripheral 
neuropathy.  The Board notes that there is no medical opinion 
of record that contradicts these opinions.

Thus, while the evidence does not show a diagnosis of 
peripheral neuropathy within 1 year of service in Vietnam, 
the Board finds that the veteran presented proof of direct 
service connection between a disorder and exposure to Agent 
Orange by way of multiple doctors' opinions.  See Combee.  

In light of all the evidence in the record, including the 
veteran's statements, the July 2002 and June 2004 VA 
examinations, private medical records and examinations, and 
resolving doubt in favor of the veteran, the Board finds that 
the veteran has established that he has peripheral neuropathy 
of the extremities that began in service.  

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West Supp. 2005).  Given the favorable 
outcome as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  


ORDER

Service connection for peripheral neuropathy of the 
extremities is granted, subject to the laws and regulations 
regarding the payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


